                                          Case 3:21-cv-00413-TSH Document 15 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ELIZABETH MAISEL,                                Case No. 21-cv-00413-TSH
                                   7                    Plaintiff,
                                                                                          ORDER DENYING MOTION TO
                                   8             v.                                       DISMISS WITHOUT PREJUDICE
                                   9     S.C. JOHNSON & SON, INC.,                        Re: Dkt. No. 13
                                  10                    Defendant.

                                  11

                                  12          Pending before the Court is Defendant S.C. Johnson & Son, Inc.’s Motion to Dismiss.
Northern District of California
 United States District Court




                                  13   ECF No. 13. However, on March 16, 2021, Plaintiff Elizabeth Maisel filed a Notice of Intent to

                                  14   File First Amended Complaint. ECF No. 14. Under Federal Rule of Civil Procedure 15(a)(1), a

                                  15   party “may amend its pleading once as a matter of course” within 21 days after that pleading is

                                  16   served, or 21 days after service of a responsive pleading or motion under Rule 12. “[T]he general

                                  17   rule is that an amended complaint supercedes the original complaint and renders it without legal

                                  18   effect . . . .” Lacey v. Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012) (en banc). Thus, as no

                                  19   prior amended complaints have been filed, Maisel has the right to file an amended complaint as a

                                  20   matter of course under Rule 15(a). Maisel shall file her amended complaint by March 24, 2021.

                                  21   As S.C. Johnson’s motion is based on the superceded complaint, it is DENIED WITHOUT

                                  22   PREJUDICE.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 17, 2021

                                  26
                                                                                                   THOMAS S. HIXSON
                                  27                                                               United States Magistrate Judge
                                  28
